 TRIPLE J. VARIETY DRUG CO.79Triple J.Variety Drug CompanyandRetail ClerksUnion,Local 1288,AFL-CIO.' Case 20-CA-4835April 26, 1968DECISION AND ORDERBy MEMBERSFANNING,BROWN, AND JENKINSUpon a charge filed by Retail Clerks Union,Local 1288, AFL-CIO, herein called the Union, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 20, is-sued a complaint dated February 9, 1968, againstTriple J.VarietyDrug Company, herein calledRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1), and Sec-tion 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before a Trial Examiner wereduly served on Respondent.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on December26, 1967, the Board duly certified the Union as theexclusive bargaining representative of Respondent'semployees in the stipulated unit found appropriateby the Board' and that, since on or about January22, 1968, and thereafter, Respondent has refusedand is refusing to recognize and bargain with theUnion as such exclusive bargaining representative,although the Union has requested and is requestingittodo so. On or about February 20, 1968,Respondent filed its answer, which admitted certainallegations of the complaint but denied the commis-sion of the unfair labor practices alleged.On March 7, 1968, the General Counsel filedwith the Board a Motion for Summary Judgment,asserting, in view of admissions contained inRespondent's answer and the documents annexedas appendixes to the moving papers, that there areno issues of fact or law requiring a hearing, andpraying the issuance of a Decision and Order find-ing the violations as alleged in the complaint.Thereafter, on March 11, 1968, the Board issuedan Order Transferring Proceeding to the Board andNotice To Show Cause on or before March 26,1968, why the General Counsel's Motion for Sum-mary Judgment should not be granted. On March25, 1968, Respondent filed a Response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTIn its Response to the Notice To Show Cause,Respondent prays that General Counsel's Motionfor Summary Judgment be denied, and that theBoard either order a hearing to develop a "fullerrecord" or summarily find that a new electionshould be ordered. Respondent alleges in supportof its prayer that the Board's finding of the ap-propriate unit depended upon the result of the self-determination election in voting group A; that,because the single employee in voting group A wasnot accorded a secret ballot, which is required bythe Act and by the Board's Rules and Regulations,Series 8, as amended, no legally sufficient electionwas conducted in voting group A; and that Respon-dent therefore did not refuse to bargain in violationof Section 8(a)(5) of the Act. We find that the is-sues which Respondent seeks to raise in the instantproceeding relate to the correctness of the Board'sdisposition of Respondent's objections to the elec-tion.We further find that there are no special cir-cumstances which require the Board to reexaminethe determination which it made in the representa-tion proceeding; and that, inasmuch as Respondenthas already litigated these issues, it has not raisedany issue which is properly triable in the instant un-fair labor practice proceeding.As all material issues have been previously de-cided by the Board, or are admitted by Respon-dent's answer to this complaint, there are no mat-ters requiring a hearing before a Trial Examiner.Accordingly, the General Counsel'sMotion forSummary Judgment is granted. On the basis of therecord before it, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a California corporation engaged in theoperation of a retail drug and variety store atFresno, California.During the past year, whichperiod is representative of all material times herein,Respondent made gross sales in excess of $500,000,'The name of the Union appearsas set forth in the complaint hereinThe certificat,onwas issuedin the abbreviatednameRetail Clerks Union,Local 1288, AFL-CIO Allreferences hereinafterto the "Union" refer tothe Union as certified2Triple J Variety Drug Company,168 NLRB 988171 NLRB No. 17 80DECISIONSOF NATIONALand purchased and received goods valuedin excessof $10,000 which originated outside the State ofCalifornia.Respondent admits, and we find, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.11.THELABOR ORGANIZATION INVOLVEDRetail Clerks Union, Local 1288, AFL-CIO, is alabororganizationwithin the meaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees constitute a unit ap-propriate for collective-bargaining purposes withinthe meaning of Section 9(b) of the Act:All selling and nonselling employees of the Em-ployer at its Fresno, California, store;excludingpharmacists, coffeeshop employees, store manager,assistant storemanager, confidential employees,guards, and supervisors as defined in the Act.2.ThecertificationOn May 23, 1967, a majority of the employees ofRespondent in said unit, in a secret election con-ducted under the supervision of the RegionalDirector for Region 20, designated the Union astheir representative for the purposes of collectivebargaining with Respondent, and on December 26,1967, the Board certified the Union as the collec-tive-bargaining representative of the employees insaidunit and the Union continues to be suchrepresentative.B.The Request To Bargain and the Respondent'sRefusalRespondent's answer concedes that, commencingon or about January 5, 1968, and continuing todate, the Union has requested and is requestingRespondent to bargain collectively with the Unionas the exclusive collective-bargaining representativeof all the employees in the above-described unit.Respondent's answer further admits that,since onor about January 22, 1968, and continuing to date,Respondent has refused and continues to refuse tobargain collectively with the Union as exclusive col-LABOR RELATIONS BOARDlective-bargaining representative of all employeesin said unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of the Respondentin the appropriate unit described above in theBoard's certification, and that the Union at alltimes since December26, 1967,has been and nowis the exclusive bargaining representative of all theemployees in the aforesaid unit, within the meaningof Section 9(a) of the Act. We further find thatRespondent has, since January 22, 1968, refused tobargain collectively with the Union as the exclusivebargaining representative of its employees in theappropriate unit, and that, by such refusal, theRespondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tionsdescribed in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and(1) of the Act, we shall order that itcease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Triple J. Variety Drug Companyisan em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Retail Clerks Union, Local 1288, AFL-CIO,isa labor organization within the meaning of Sec-tion 2(5) of the Act.3.All selling andnonselling employees of theEmployer at its Fresno, California, store, excludingpharmacists, coffeeshop employees, store manager,assistant storemanager,confidential employees,guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec- TRIPLEJ.VARIETYDRUG CO.81tive bargaining within the meaning of Section 9(b)of the Act.4.Since December 26, 1967, the above-namedlabor organization has been the exclusive represen-tative of all employees in the aforesaid appropriateunit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5.By refusing on or about January 22, 1968, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesin the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforementioned refusal to bargain,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.other terms and conditions of employment, and, ifan understanding is reached, embody such un-derstanding in a signed agreement.(b) Post at its Fresno, California, store copies ofthe attached notice marked "Appendix."3 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify saidRegionalDirector for Region 20,inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.' In the event that this Order is enforced by a decree of a United StatesCourt ofAppeals, there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing anOrder."ORDERAPPENDIXPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that Respondent,Triple J. VarietyDrug Company, Fresno,Califor-nia, its officers, agents, sucessors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours,and other terms and conditions ofemployment with Retail Clerks Union,Local 1288,AFL-CIO,as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All selling and nonselling employees of the Em-ployer at its Fresno, California,store;excludingpharmacists,coffeeshop employees,store manager,assistant storemanager,confidential employees,guards, and supervisors as definedin the Act.(b) In any like or related manner interferingwith,restraining,or coercing employees in therights guaranteed them by Section7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofallemployees in the aforesaid appropriate unit,with respect to rates of pay, wages,hours, andNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywithRetailClerksUnion,Local1288,AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT, in any like or related manner,interferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to wages, hours,and other terms and conditions of employmentand, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All selling and nonselling employees oftheEmployer at its Fresno, California,store;excludingpharmacists, coffeeshop 82DatedDECISIONSOF NATIONALLABOR RELATIONS BOARDemployees, store manager, assistant storemanager,confidential employees, guards,and supervisors as defined in the Act.TRIPLE J. VARIETY DRUGCOMPANY(Employer)By(Representative)(Title)Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or coveredby anyother material.If theyhave any question concerning this noticeor compliance with its provisions, theymay com-municatedirectly withthe Board's RegionalOffice,13050Federal Building,450 Golden Gate Avenue,Box 36047,San Francisco,California94102,Telephone556-3197.